Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez,
al cual se unen la Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señores Kolthoff Caraballo y Rivera García.
En lugar de adoptar todos los mecanismos que conlleva ejercer una seria disciplina fiscal, mediante la implanta-ción de un plan en el que verdaderamente se sacrifiquen todos los sectores poderosos de la Rama Judicial que se nutren de millones de dólares —entiéndase suplidores, contratistas y arrendadores de edificios con cánones sobre-valorados — , una Mayoría de este Tribunal apresurada y lamentablemente impone el plan propuesto por la Hon. Jueza Presidenta señora Liana Fiol Matta. Con este plan la soga va a estrangular nuevamente a los más débiles: a los ciudadanos y a los empleados de la Rama Judicial.
Hoy se implantan simultáneamente dos fases contra los sectores más débiles. En una, se aumentan sustancialmente los aranceles judiciales y otros costos de litigación, mientras que la otra fase de este plan trastoca innecesariamente los beneficios de los empleados de la Rama Judicial.
La adopción de esta primera fase por una Mayoría de este Tribunal, vulnera el derecho más intrínseco y básico que debe tener todo ciudadano en una sociedad que se con-cibe como democrática: el acceso a la justicia. Ello, al impo-ner y aumentar significativamente todos los derechos aran-celarios que deben pagarse al recurrir ante nuestros tribunales. De esta manera, se arremete contra todos los ciudadanos que procuran un remedio que, más allá de pre-servar el orden, imponga justicia. Por ello, DISIENTO.
r — i
En aras de fortalecer la Rama Judicial y proveerle los mecanismos imprescindibles para la consecución de la jus-*441ticia, la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (Ley de la Judicatura), diáfanamente reconoce la imperiosa necesidad de promover y aumentar el acceso a nuestros tribunales. Véase Ley Núm. 201-2003 (4 LPRA see. 24 et seq.) Particularmente, en la Exposición de Motivos de la referida legislación se consignó el extracto que incluimos a continuación:
Es responsabilidad de todos propiciar un sistema de justicia en el que se provea acceso inmediato y económico para atender los reclamos de la ciudadanía [y] que sea sensible a la realidad particular de los distintos componentes de nuestra sociedad. 2003 (Parte 1) Leyes de Puerto Rico 971, 972.
De esta forma, uno de los propósitos más fundamentales de nuestro sistema de justicia es que nuestra ciudadanía pueda acudir a los tribunales a ejercer sus derechos en aras de ser acreedores de un remedio completo, oportuno y adecuado.
Del mismo modo que la Ley de la Judicatura está enmar-cada en el reconocimiento de que a nuestros ciudadanos se les debe proveer un acceso efectivo a los tribunales, la Rama Judicial también está comprometida y obligada por su Plan Estratégico, en el cual el acceso a la justicia es reconocido como un derecho esencial de todo ciudadano. En este, se exalta que en nuestro ordenamiento jurídico el acceso a la justicia es una “garantía indispensable para el ejercicio de los derechos reconocidos por tratados internacionales, cons-tituciones y leyes”. Plan Estratégico de la Rama Judicial de Puerto Rico 2012-2015, http://www.ramajudicial.pr/ orientacion/informes/rama/Plan-estrategico-2012-2015.pdf, pág. 33.
Cabe señalar que con unos fundamentos similares a la política pública que se ha divulgado en nuestro ordena-miento jurídico, la Corte Constitucional de Colombia, por ejemplo, declaró inconstitucional la Ley 1653 de 2013 me-diante la cual se autorizaba la imposición de aranceles a todos los procesos judiciales que tuvieran pretensiones *442dinerarias. Particularmente, el tribunal razonó que este arancel judicial introducía un “sacrificio desproporcionado en principios de justicia, equidad y progresividad tributa-rias, acarrea violación de los derechos de acceso a la justicia y al debido proceso”. Sentencia C-169/14 de la Corte Consti-tucional de Colombia, http://www.corteconstitucional.gov.co/ RELATORIA/ 2014/C-169-14.htm
En otras jurisdicciones se ha reconocido la ventaja que provoca para sectores económicamente poderosos el enca-recimiento de los costos de litigación. A modo de ejemplo, en Argentina se proveen amplias exenciones para evitarlo, tal como disponer que los trabajadores estén exentos de pago de aranceles en reclamaciones laborales. Otras juris-dicciones latinoamericanas, como Bolivia y Ecuador, han enmendado recientemente sus constituciones para incluir el principio de gratitud del sistema judicial y derogar las tasas judiciales.
No obstante, y muy a pesar de nuestra ciudadanía, este Tribunal opta por alejarse del camino emprendido por otras jurisdicciones y encarece nuestro sistema mediante la imposición y aumento de aranceles. Resulta un contra-sentido que la Rama Judicial impulse, o el que la Asamblea Legislativa apruebe, la imposición y el aumento irrazona-ble de todos los aranceles judiciales, mientras que simultá-neamente se aprueban impuestos que impactan negativa-mente el bolsillo de los ciudadanos, aumentan los costos de litigación y de servicios legales. ¿Dónde quedó el propósito primordial de nuestro sistema de justicia? ¿Desde cuándo dejó de ser una prioridad el que nuestros ciudadanos ten-gan acceso a los tribunales?
Ciertamente, las repercusiones de la reducción del Pre-supuesto de la Rama Judicial es un asunto que tiene que ser atendido por la administración de los tribunales. Sin embargo, de ninguna manera esto significa que la solución del problema está en el encarecimiento de la justicia. Por el contrario, ahora la Rama Judicial tiene ante sí lo que re-*443presenta un gran reto para sostener su funcionamiento operacional sin condescender en el acceso a nuestro sis-tema de justicia.
Luego de analizar el Informe Técnico sobre los Nuevos Derechos de Aranceles por el Trámite de Acciones Civiles en el Tribunal General de Justicia (Informe Técnico) presen-tado por el Comité Técnico en virtud de la Ley Núm. 47-2009 (32 LPRA see. 1476 n.), se puede concluir, sin amba-ges, que los cambios en el cobro de aranceles son nefastos a la política pública de acceso a la justicia de este Tribunal.
A nivel individual este aumento constituye otra piedra en el camino para la búsqueda de servicios y remedios en nuestra Rama. Paradójicamente, a nivel presupuestario el cambio de aranceles solo repercute en un aumento de $2,575,528. Esa cantidad es una ínfima y representa me-nos del 4.8% de los $53.9 millones que se redujeron del presupuesto de la Rama Judicial. No obstante, al examinar el Informe Técnico, éste aumento refleja un incremento de 21.4% en aranceles y Alguacilazgo para la población que acude a los foros judiciales en busca de que se les haga justicia. Asimismo, entre otros cambios, se duplica el costo para obtener regrabaciones de $5 a $12 por hora o fracción de esta, y un incremento significativo en las traducciones por página al aumentar el costo de la primera página a $25 y $5 por página adicional a $6 por página versus el costo actual de tan sólo $3 por página traducida. Igualmente, se aumenta extraordinariamente el costo de las copias de do-cumentos en casos civiles de $0.50 a $6 como cargo básico para la primera página más $0.60 por página adicional.
Este tipo de medida en nada propende nuestra política pública y, mucho menos, mitiga efectivamente el impacto de la reducción presupuestaria a la Rama Judicial. Adviér-tase que las medidas empleadas no debieron estar dirigi-das a limitar, restringir o coartar el acceso al sistema de justicia en Puerto Rico. Lamentablemente, esto es lo que se promueve con la imposición del aumento tributario en los *444aranceles que hoy se remite a la Asamblea Legislativa para los trámites correspondientes según la Ley Núm. 47-2009 (32 LPRA see. 1476 et seq., 4 LPRA see. 504, 9 LPRA see. 5685 y 34 LPRA sees. 750-751).
Sin detenerse a reflexionar en el impacto que esta carga va a tener sobre nuestra ciudadanía y sin considerar alter-nativas adicionales, hoy una Mayoría de este Tribunal au-toriza la imposición y el aumento de aranceles. Ello, en lugar de agotar las múltiples medidas de ahorro y disci-plina fiscal para obligar a que los sectores poderosos que se nutren de los fondos de la Rama Judicial aporten a solu-cionar la crisis y no tomar acciones drásticas contra los sectores más débiles. Las iniciativas desechadas en el afán de promover a la carrera las dos nefastas fases impulsadas por la Mayoría, superan por mucho la cuantía que se pre-tende allegar mediante la imposición del aumento que nos ocupa.
Peor aún, adoptan en el vacío una medida de impacto socioeconómico para el próximo año fiscal, sin ni siquiera haber esperado a hacer los reclamos que la Constitución nos exige para velar por el buen funcionamiento de los tribunales ante las vistas presupuestarias. Tampoco agotaron las acciones legales valientes contra las Ramas que provo-caron esta crisis. Por el contrario, hoy se unen sumisa-mente a ellas para imponerle otra carga al bolsillo del Pueblo.
Este no puede ser el curso de acción ante el escenario al que se enfrentan nuestros tribunales. Sin embargo, hoy una Mayoría de este Tribunal opta por apoyar una política rígida que obstaculiza el acceso a nuestros tribunales y, por lo tanto, a la justicia. Además de ese encarecimiento, hoy terminaron de quebrar la confianza del Pueblo en el sistema. Por ello, DISIENTO ENÉRGICAMENTE.